[Cite as Drummond v. Ohio Dept. of Rehab. & Corr., 2021-Ohio-2408.]




DEBRA DRUMMOND                                      Case No. 2020-00161JD

       Plaintiff                                    Judge Patrick E. Sheeran
                                                    Magistrate Holly True Shaver
       v.
                                                    DECISION
OHIO DEPARTMENT OF
REHABILITATION AND CORRECTION

       Defendant

        {¶1} On February 10, 2021, Defendant filed a motion for summary judgment. On
February 23, 2021, Plaintiff filed a timely response. On March 3, 2021, Defendant filed
a reply. Pursuant to L.C.C.R. 4(D), the motion for summary judgment is now before the
Court for a non-oral hearing. For the reasons stated below, Defendant’s motion for
summary judgment shall be granted.

Standard of Review
        {¶2} Motions for summary judgment are reviewed under the standard set forth in
Civ.R. 56(C), which states, in part:
        Summary judgment shall be rendered forthwith if the pleadings,
        depositions, answers to interrogatories, written admissions, affidavits,
        transcripts of evidence, and written stipulations of fact, if any, timely filed
        in the action, show that there is no genuine issue as to any material fact
        and that the moving party is entitled to summary judgment as a matter of
        law. No evidence or stipulation may be considered except as stated in
        this rule. A summary judgment shall not be rendered unless it appears
        from the evidence or stipulation, and only from the evidence or stipulation,
        that reasonable minds can come to but one conclusion and that
        conclusion is adverse to the party against whom the motion for summary
Case No. 2020-00161JD                        -2-                                  DECISION


       judgment is made, that party being entitled to have the evidence or
       stipulation construed most strongly in the party’s favor.
“[T]he moving party bears the initial responsibility of informing the trial court of the basis
for the motion, and identifying those portions of the record before the trial court which
demonstrate the absence of a genuine issue of material fact on a material element of
the nonmoving party’s claim.” Dresher v. Burt, 75 Ohio St.3d 280, 292, 662 N.E.2d 264
(1996). To meet this initial burden, the moving party must be able to point to evidentiary
materials of the type listed in Civ.R. 56(C). Id. at 292-293.
       {¶3} If the moving party meets its initial burden, the nonmoving party bears a
reciprocal burden outlined in Civ.R. 56(E), which states, in part:
       When a motion for summary judgment is made and supported as provided
       in this rule, an adverse party may not rest upon the mere allegations or
       denials of the party’s pleadings, but the party’s response, by affidavit or as
       otherwise provided in this rule, must set forth specific facts showing that
       there is a genuine issue for trial. If the party does not so respond,
       summary judgment, if appropriate, shall be entered against the party.

Background
       {¶4} Plaintiff, a 58-year-old, African American female employee of Defendant,
claims that Defendant unlawfully discriminated against her based upon her race and
age in violation of R.C. 4112 when it failed to promote her to a Program Administrator 2
(PA2) position at Defendant’s Ohio State Penitentiary (OSP) and, instead, selected
Abbey Palmer, a 33-year-old, white female. Complaint, ¶¶ 1, 5-15. Plaintiff has worked
for Defendant for twenty-three years and is currently a Correctional Lieutenant at OSP
making a wage of $32.06 per hour. Id. at ¶ 2. Plaintiff was first hired by Defendant as a
Corrections Officer in 1997 and has since served in various positions, including
operational and administrative support in Defendant’s Northeast Ohio Regional Office.
Id. at ¶ 4.
Case No. 2020-00161JD                              -3-                                       DECISION


        {¶5} On June 17, 2018, Plaintiff submitted her application for an open PA2
position at OSP.1 Id. at ¶ 5. The PA2 position is a permanent, classified, and exempt
position with a starting wage of $25.50 per hour. Id. Despite being aware that the PA2
position was in a separate and different chain of command, Plaintiff viewed it as a
promotion because it had more responsibility, a more consistent schedule, and more
autonomy in a decision-making capacity. Drummond Deposition, p. 24.
        {¶6} The PA2 position “works under administrative direction & requires thorough
knowledge of management principles/techniques, supervisory principles/techniques &
agency policies & procedures to provide program direction by relieving the Warden of
administrative duties to ensure institutional compliance of PREA (Prison Rape
Elimination Act) & the ACA (American Correctional Association) accreditation
standards.”       Complaint, Ex. 2.            The posted external qualifications included:
(1) “completion of undergraduate core program in business administration, management
science or public administration” and two years of training or experience in a
supervisory, administrative and/or managerial position; or (2) (a) “completion of
undergraduate core program in academic field commensurate with program area to be
assigned per approved Position Description on file” and two years training or experience
in a supervisory, administrative and/or managerial position or a staff position involving
planning, research and/or policy/procedure development; or (b) four years training or
experience in business administration management science or public administration; or
(c) one year experience “as Program Administrator 1. 63122.”; or (d) “equivalent of
Minimum Class Qualifications for Employment noted above.” Id.




        1Defendant’s personnel system also refers to this position as an “Operations Compliance
Manager”. For clarity and consistency, the Court will refer to this position as the Program Administrator 2
(PA2).
Case No. 2020-00161JD                                -4-                                        DECISION


        {¶7} In general, applications are reviewed by Defendant’s regional office in
Columbus, Ohio. See Hammond Deposition, pp. 19, 23-25. Once applications for the
PA2 position were submitted, they were screened by Dan Lipperman and Kimberly
Freeman.       See Defendant’s Responses and Objections to Plaintiff’s First Set of
Interrogatories and Requests for Production, Interrogatory No. 19; Hammond Depo., pp.
27-28. Lipperman is a Program Administrator 3 and was the subject matter expert
regarding the PA2 position. Id. at Interrogatory No. 6. Freeman is a Human Capital
Management Senior Analyst from Defendant’s central human resources department
selected to screen applications. Id. Fourteen applicants were screened for the PA2
position. See Complaint, Ex. 3; see also Lipperman Deposition, Ex. 8.
        {¶8} Of these applicants, Lipperman recommended six be scheduled for an
interview: Plaintiff, Palmer, Garry Galloway, Reena Gordon, Shawntae Jackson, and
Lisa Remmick.2 Lipperman Depo., p. 73, Ex. 9-11. Lipperman recommended Remmick
and Jackson be scheduled for an interview despite noting that these candidates
possessed educational degrees that were “unrelated”.3                        Id. at p. 75-77, Ex. 11.
Lipperman also recommended Jackson and Galloway despite noting that they did not
meet all the direct work experience requirements. Id. Lipperman did not note that
Palmer’s educational degree in sociology was unrelated and he noted her to have met



        2   The Court notes that there is no definitive demographic information provided for all the
applicants who were offered interviews. The only evidence in the record regarding the demographic
information of the other applicants is Plaintiff’s perception that the applicants selected for an interview
included two other black females, besides herself, one white male, and Palmer, a white female. See
Drummond Depo., p. 55. The only information in the record regarding the age of the applicants is
Plaintiff’s birthdate and the alleged ages of Plaintiff and Palmer contained in Plaintiff’s Complaint. See id.
at p. 57; see Complaint, ¶¶ 1, 15.
        3 Plaintiff claims there was an office rumor that Lisa Remmick was the first choice for the PA2
position, and she would have been selected but she declined to interview due to family reasons.
Drummond Depo., pp. 90-91. Plaintiff admits that she believed Remmick was qualified for the PA2
position and it would have been possible for Remmick to be selected over her. Id. at p. 91.
Case No. 2020-00161JD                                 -5-                                       DECISION


all the direct work experience requirements.4 Id. at Ex. 10. Likewise, Plaintiff met all the
direct work experience and educational requirements. Id. at Ex. 9.
         {¶9} Nevertheless, with respect to the review of Palmer’s application specifically,
Lipperman          and    Freeman       came     to   different    conclusions      regarding      Palmer’s
qualifications. See Defendant’s Responses and Objections to Plaintiff’s First Set of
Interrogatories and Requests for Production, Interrogatory No. 19. Freeman provided a
Subject Matter Expert Summary indicating that Palmer met the initial minimum
qualifications but to not proceed with an interview of Palmer because she had an
unrelated degree and no supervisory experience. See Lipperman Depo., Ex. 8. As a
result of the disagreement, Kim Fullen, a Human Capital Management Manager of
Defendant, subsequently reviewed Palmer’s application because she reviews
“applications for open positions when there [is] a difference of opinion between
screeners as to whether a candidate met the minimum qualifications.”                            Kim Fullen
Affidavit, ¶ 3. After her review, Fullen determined that Palmer “did meet the minimum
qualifications for the Program Administrator 2 position at the Ohio State Penitentiary”
and included her in the list of candidates to be interviewed for the position. Id. at ¶ 14;
see also Defendant’s Responses and Objections to Plaintiff’s First Set of Interrogatories
and Requests for Production, Interrogatory No. 19; see also Horton Deposition, pp. 38-
40 (“Katrett Huckleby * * * said that her boss in Columbus seen it and said that [Palmer]
was eligible to be interviewed * * * [t]hat she met the minimums.”).
         {¶10} In preparation for the interviews, Marla Hammond, the former Director of
Personnel, and Katrett Huckleby, a Human Capital Management Manager, verified the
information provided in the interview packets.                    See Defendant’s Responses and
Objections         to    Plaintiff’s    First   Set     of    Interrogatories      and     Requests       for
Production,Interrogatory Nos. 6, 21. Huckleby provided Hammond a revised version of

         4   Palmer states that she believed her sociology degree “fit public administration”. Palmer Depo.,
p. 47.
Case No. 2020-00161JD                      -6-                                DECISION


the Subject Matter Expert Summary indicating that Palmer was slotted for an interview;
however, the document still reflects a “no” under the column labeled “Proceed (Yes or
No)”.    See Lipperman Depo., Ex. 14; Defendant’s Responses and Objections to
Plaintiff’s First Set of Interrogatories and Requests for Production, Interrogatory No. 6.
This version of the Subject Matter Expert Summary was then revised. See Lipperman,
Depo., Ex. 16. In the revised version, the printed “No” is replaced with a handwritten
“Yes” in the column labeled “Proceed (Yes or No)”.          See id.   It is believed that
Hammond is the individual who made this final correction. See Bowen Deposition, p.
29; see also Defendant’s Responses and Objections to Plaintiff’s First Set of
Interrogatories and Requests for Production, Interrogatory Nos. 6, 20.          Although
Hammond cannot specifically recall making this change, she admits that if she did make
the change, it would have been at the direction of someone above her who made the
decisions regarding which candidates got interviews. See Hammond Depo., pp. 42-45.
Upon review, it appears this version of the Subject Matter Expert Summary was the
copy included in the interview packet. See Horton Depo., p. 34, 37, 39-40; Lipperman
Depo., pp. 87-88.
        {¶11} To conduct interviews and review the interview packets, a three-member
panel was assembled, which included Lipperman, Hammond, and Thomas Horton, the
Corrections Warden’s Assistant 2. See Complaint, ¶ 9; Richard Bowen Depo., pp. 12,
14; Lipperman Depo., pp. 13, 26; Horton Depo., pp. 37; Palmer Deposition, p. 12;
Hammond Depo., pp. 12, 16; Defendant’s Responses and Objections to Plaintiff’s First
Set of Interrogatories and Requests for Production, Interrogatory No. 6. Following the
interviews, the interview panel discussed how the interviews went with Warden Richard
Bowen. Lipperman Depo., p. 119; Bowen Depo., p. 16; Horton Depo., p. 44. The
interview panel unanimously decided to recommend Palmer for the PA2 position
because she had the best interview. Horton Depo., p. 44; Lipperman Depo., p. 112-
126, Ex. 58.    According to Lipperman, Palmer stood out because of her previous
Case No. 2020-00161JD                      -7-                                DECISION


managerial experience with developing new policies at a private prison and her work
with staff ethics. Lipperman Depo., p. 112, Ex. 20. Subsequently, Warden Bowen
received and reviewed a written summary of the interview panel’s recommendation.
Bowen Depo., p. 13; Hammond Depo., p. 59.                Bowen then made the final
recommendation to Regional Director Todd Ishee that Palmer be appointed to the PA2
position based on the following reasons:
      Ms. Palmer holds a Bachelor of Arts Degree from Hiram College in Sociology.
      She has over 6 years training and experience working in the field of Corrections
      in various roles to include General Activities Therapist 2, Correction Officer and
      Staff & Ethics Liaison. As a Staff & Ethics Liaison at Core Civic start up facility,
      she acted as liaison between the organization, contractors and community,
      implemented policies & procedures, maintained ACA files, and developed &
      trained staff on policy and post orders. In addition, she has worked directly with
      line and executive level staff.
Bowen Depo., p. 13-14, Ex. 25. Ultimately, “Todd Ishee, Regional Director, made the
final selection based on the recommendations from the interview panel and the Warden”
on July 25, 2018. See Defendant’s Responses and Objections to Plaintiff’s First Set of
Interrogatories and Requests for Production, Interrogatory No. 6; see also Bowen
Depo., p. 55-56, Ex. 25.
      {¶12} Plaintiff asserts that Palmer should not have been selected over her for the
PA2 position because Palmer was not truthful in her interview and was not as qualified
given her lack of auditing experience. Drummond Depo., p. 29-32. Plaintiff states there
is a culture within the department to hire whomever they want regardless of whether the
individual is qualified. Id. at p. 89. Plaintiff claims that Palmer was selected because
Hammond and Horton had a pre-existing social relationship with Palmer. Id. at pp. 51-
52. Despite these contentions that Palmer had a social relationship with Hammond and
Horton, Palmer states she knew Hammond from her previous employment at CoreCivic
Case No. 2020-00161JD                        -8-                                  DECISION


and she only knew Horton from her employment at OSP. Palmer Depo., pp. 12-13.
Similarly, Plaintiff states that she felt she was not selected because she was not friends
with Horton. Id. at p. 79; see also Bowen Depo., Ex. 37, 39. However, Hammond
recalled Plaintiff not performing well in her interview because she struggled answering
questions and seemed extremely nervous. Hammond Depo., pp. 52-55.
       {¶13} Additionally, Plaintiff believes the interview panel saw her as an older,
African American who has been with OSP awhile and she should “move aside and let
someone else have the job”, such as Palmer, who is a younger, white applicant who
was “just starting out with her family”. Id. at pp. 57-58. Plaintiff claims that the interview
panelists discriminated against her and selected Palmer “just because they could.” Id.
at p.83-87.     Specifically, Plaintiff believes that Lipperman and Horton racially
discriminated against her because they are white males and would believe Palmer was
more entitled to the PA2 position because she is white. Id. at p. 54.
       {¶14} However, Plaintiff admits that these are her personal beliefs, and she does
not have any first-hand knowledge of the thoughts of the interview panelists. Id. at p.
58. Additionally, Plaintiff states that she is aware that Warden Bowen made the final
recommendation regarding Palmer’s appointment to the PA2 position, and she admits
that she does not believe Bowen discriminated against her because of her race or age.
Id. at pp. 57, 61. Plaintiff also admits that no one from the interview panel made any
comments regarding her age or race. Id. at pp. 51, 53, 54, 58. Moreover, Plaintiff
claims that when she asked Horton and Hammond why Palmer was selected for the
PA2 position over her, they both stated that Palmer had more experience and brought
more experience from the outside. Id. at pp. 66, 68.
       {¶15} Following Palmer’s appointment to the PA2 position, Palmer did not start
the job immediately because she was on medical leave due to her pregnancy. Bowen
Depo., pp. 56-57, Ex. 30; Horton Depo., pp. 45-50; Palmer Depo., p.10. While Palmer
was on medical leave, Horton appointed Plaintiff to a Temporary Work Level
Case No. 2020-00161JD                      -9-                                DECISION


assignment as the Program Administrator 2 from August 2018 to November 2018.
Complaint, ¶ 4; Horton Depo., p. 52; Bowen Depo., p. 60; Drummond Depo., p. 26; see
Lipperman Depo., Ex. 28. Plaintiff believes she was offered this assignment because
“they know that they should have given me the job in the first place.” Drummond Depo.,
p. 26. However, Bowen stated that Horton offered Plaintiff the assignment so that she
could get more experience.         Drummond Depo., p. 69; Bowen Depo., p. 60.
Nevertheless, Horton stated that Plaintiff was able to perform the duties of the
temporary work level assignment. Horton Depo., pp. 52-53.

Law and Analysis
      {¶16} R.C. 4112.02 provides, in pertinent part, that: “It shall be an unlawful
discriminatory practice: (A) For any employer, because of the race, color, * * * age * * *
of any person, to discharge without just cause, to refuse to hire, or otherwise to
discriminate against that person with respect to hire, tenure, terms, conditions, or
privileges of employment, or any other matter directly or indirectly related to
employment.” Generally, Ohio courts look to federal anti-discrimination case law when
examining employment discrimination cases made under state law. Nelson v. Univ. of
Cincinnati, 10th Dist. Franklin No. 16AP-224, 2017-Ohio-514, ¶ 31. “‘To prevail in an
employment discrimination case, a plaintiff must prove discriminatory intent’ and may
establish such intent through either direct or indirect methods of proof.” Dautartas v.
Abbott Labs., 10th Dist. Franklin No. 11AP-706, 2012-Ohio-1709, ¶ 25, quoting Ricker
v. John Deere Ins. Co., 133 Ohio App.3d 759, 766 (10th Dist.1998). In this case,
Plaintiff seeks to establish discriminatory intent through the indirect method, which is
subject to the burden shifting analysis established in McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973). See Nist v. Nexeo Solutions, LLC, 10th Dist. Franklin No.
14AP-854, 2015-Ohio-3363, ¶ 31.       “Under McDonnell Douglas, a plaintiff must first
present evidence from which a reasonable [trier of fact] could conclude that there exists
Case No. 2020-00161JD                      -10-                                DECISION


a prima facie case of discrimination.” Turner v. Shahed Ents., 10th Dist. Franklin No.
10AP-892, 2011-Ohio-4654, ¶ 11-12.
       {¶17} The same prima facie and burden-shifting analysis is used in determining
both age and race discrimination. Howard v. Contech Constr. Prods., 12th Dist. Butler
No.   CA2003-01-018,      2003-Ohio-6546,     citing   Plumbers   &   Steamfitters    Joint
Apprenticeship Commt. v. Ohio Civ. Rights Comm., 66 Ohio St.2d 192, 421 N.E.2d 128
(1981). Plaintiff must show that she: (1) was a member of a protected class at the time
of the alleged discrimination; (2) was subjected to an adverse employment action; (3)
was otherwise qualified for the position; and, (4) that after Plaintiff was rejected, a
person who did not belong to the protected class was selected. McDonnell Douglas
Corp. at 802. With respect to age discrimination claims, the statutorily protected class is
40 years of age or older. See R.C. 4112.14(A). “If the plaintiff meets her initial burden,
the burden then shifts to the defendant to offer ‘evidence of a legitimate,
nondiscriminatory reason for’ the adverse action.” Turner, supra, at ¶ 14.
       {¶18} “The employer meets its burden of production by submitting admissible
evidence that ‘taken as true, would permit the conclusion that there was a
nondiscriminatory reason for the adverse action,’ and in doing so rebuts the
presumption of discrimination that the prima facie case establishes.” You v. Ne. Ohio
Med. Univ., 10th Dist. Franklin No. 17AP-426, 2018-Ohio-4838, ¶ 46, quoting St. Mary’s
Honor Ctr. v. Hicks, 509 U.S. 502, 509 (1993). “If the defendant meets its burden, the
burden then shifts back to the plaintiff to demonstrate that the defendant’s proffered
reason was actually a pretext for unlawful discrimination.” Turner, supra, at ¶ 14.
       {¶19} Upon review, Plaintiff has established that she was a 58-year-old, African
American female when she applied for the PA2 position with Defendant; that she was
qualified for the position and selected for an interview; and that Abbey Palmer, a 33-
year-old, white female, was selected for the position. The Court notes that, although
neither the job applications nor the other Civ.R. 56 evidence provided definitive
Case No. 2020-00161JD                       -11-                                DECISION


demographic information regarding the race or age of plaintiff, Palmer, or the other
applicants, Defendant does not dispute that Plaintiff can establish her prima facie case
for either her race or age discrimination claims. Therefore, viewing the record in a light
most favorable to plaintiff, the Court finds that Plaintiff has stated a prima facie case of
employment discrimination based on race and age.
       {¶20} The burden of production then shifts to Defendant to demonstrate a
legitimate, nondiscriminatory reason for not selecting Plaintiff for the PA2 job position.
Here, Defendant claims that it selected Palmer to fill the PA2 position because Palmer
performed the best in her interview process.        All three interview panelists—Horton,
Lipperman, and Hammond—unanimously agreed that Palmer had the best interview
and recommended her for the PA2 position. Lipperman specifically recalled Palmer
stood out because of her previous managerial experience with developing new policies
at a private prison and her work with staff ethics. Additionally, Hammond recalled that
Plaintiff struggled to answer questions in her interview. Then, after a discussion with
the interview panelists, Warden Bowen ultimately recommended Palmer be appointed
to the PA2 position based on her experience and education, which was approved by
Regional Director Ishee. Thus, the Court finds that Defendant has shown a legitimate,
nondiscriminatory reason for not hiring Plaintiff for the PA2 position.
       {¶21} Now, the burden shifts back to Plaintiff to establish that Defendant’s
reasons for selecting Palmer for the PA2 position were pretext for unlawful
discrimination.   In seeking summary judgment, Defendant argues that Plaintiff’s
employment discrimination claims fail as a matter of law because Plaintiff provided no
evidence to show that Defendant’s nondiscriminatory reason for selecting Palmer was
pretext for discrimination. In response, Plaintiff argues that Defendant’s motion should
be denied because a genuine issue of material fact exists regarding whether Palmer
was qualified to be selected for an interview. Specifically, Plaintiff contends that Palmer
was not qualified because she had a degree unrelated to the education required by the
Case No. 2020-00161JD                       -12-                                 DECISION


stated minimum qualifications and Palmer embellished her auditing experience on her
application, which indicates Defendant’s reasons for selecting Palmer were pretext for
discrimination. The Court disagrees.
       {¶22} Although the Court acknowledges that there was an initial disagreement
regarding Palmer’s qualification for an interview, the disagreement was ultimately
resolved when Fullen reviewed Palmer’s qualifications and made the final decision to
include Palmer in the interview list. With specific regard to Palmer’s education, Palmer
stated that she believed her sociology degree satisfied the minimum qualifications.
While Palmer’s degree in sociology does not appear on its face to unequivocally be an
“undergraduate program in business administration, management science or public
administration,” the Court finds that this is an imprecise standard and does not support
finding that Defendant’s reasoning for selecting Palmer was pretextual absent additional
evidence.      Additionally, Lipperman recommended other applicants for an interview
despite noting that their educational degrees were unrelated, one of which Plaintiff
acknowledged could have been selected over her for the PA2 position because Plaintiff
believed her to be qualified for the job. Furthermore, Plaintiff provides no evidence
besides her own belief that Palmer embellished her auditing experience in her
application.    Therefore, the Court finds that Plaintiff has not produced evidence
sufficient to reasonably doubt the employer’s explanation for selecting Palmer. See
Ceglia v. Youngstown State Univ., 2015-Ohio-2125, 38 N.E.3d 1222, ¶ 27 (10th Dist.).
       {¶23} Once Palmer was included among the qualified candidates to be
interviewed, Defendant had the discretion to use its subjective judgment “to choose
among equally qualified candidates, provided the decision is not based upon unlawful
criteria.” See Rafaei v. Ohio State Univ. Hosp., 10th Dist. Franklin No. 10AP-1193,
2011-Ohio-6727, ¶ 33. As explained above, Defendant has established that it has a
legitimate, nondiscriminatory reason for selecting Palmer for the PA2 position. Although
Plaintiff states that it is her belief that the interview panelists discriminated against her
Case No. 2020-00161JD                     -13-                               DECISION


“just because they could,” she provides no evidence to support these contentions.
Indeed, Plaintiff contends that Palmer was really selected based on her pre-existing
relationships with both Horton and Hammond.        While the Court acknowledges that
Palmer did know Hammond prior to applying for the PA2 position, there is no evidence
that Palmer had a social relationship with either Hammond or Horton outside the
workplace.   Additionally, there is no evidence that Palmer had any kind of prior
relationship with the individuals from defendant’s central office who selected which
applicants would get an interview. Even if such evidence was present, an employer
may “make hiring decisions based on its familiarity and personal relationships with
candidates.” McDaniels v. Plymouth-Canton Cmty. Sch., 755 Fed.Appx.461, 470 (6th
Cir.2018). Thus, Plaintiff cannot establish an inference of discrimination based on race
or age with her perceptions of favoritism. See Morris v. Shinseki, 18 F.Supp.3d 923,
9634-935 (S.D.Ohio 2014); Thomas v. McDonald, 169 F.Supp.3d 170, 185
(D.D.C.2016); Potts v. Catholic Diocese, 159 Ohio App.3d 315, 2004-Ohio-6815, 823
N.E.2d 917, ¶ 26 (7th Dist.). Additionally, when Plaintiff asked those on the interview
panel why Palmer was selected for the position instead of her, Plaintiff stated that they
told her that it was based on Palmer’s outside experience. Moreover, Plaintiff admitted
that neither Horton, Hammond nor Lipperman made any remarks regarding her race or
age. Furthermore, Plaintiff acknowledged that Warden Bowen made the final decision
regarding which candidate would be appointed to the PA2 position, and Plaintiff
admitted that she did not believe Warden Bowen would discriminate against her.
      {¶24} Plaintiff has provided no other argument or Civ.R. 56 evidence to
demonstrate that Defendant’s decision to select Palmer was pretextual. See Boggs v.
Scotts Co., 10th Dist. Franklin No. 04AP-425, 2005-Ohio-1264, ¶ 10 (“To establish the
existence of a genuine issue of material fact, the non-moving party must do more than
simply resist the allegations in the motion.”). Consequently, the Court finds that, even
construing the evidence most strongly in favor of Plaintiff, no genuine issue of material
Case No. 2020-00161JD                  -14-                            DECISION


fact exists as to pretext. Accordingly, Defendant’s motion for summary judgment is
GRANTED.




                                      PATRICK E. SHEERAN
                                      Judge
[Cite as Drummond v. Ohio Dept. of Rehab. & Corr., 2021-Ohio-2408.]




DEBRA DRUMMOND                                      Case No. 2020-00161JD

        Plaintiff                                   Judge Patrick E. Sheeran
                                                    Magistrate Holly True Shaver
        v.
                                                    JUDGMENT ENTRY
OHIO DEPARTMENT OF
REHABILITATION AND CORRECTION

        Defendant

         {¶25} A non-oral hearing was conducted in this case upon Defendant’s motion for
summary judgment.               For the reasons set forth in the decision filed concurrently
herewith, Defendant’s motion for summary judgment is GRANTED and judgment is
rendered in favor of Defendant. All previously scheduled events are VACATED. Court
costs are assessed against Plaintiff. The clerk shall serve upon all parties notice of this
judgment and its date of entry upon the journal.




                                                  PATRICK E. SHEERAN
                                                  Judge



Filed May 24, 2021
Sent to S.C. Reporter 7/14/21